UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2399



JASON L. DIEDRICH,

                                              Plaintiff - Appellant,

          versus


CITY OF NEWPORT NEWS, VIRGINIA; EDGAR E.
MARONEY, individually and as City Manager of
the City of Newport News; DENNIS A. MOOK,
individually and as Chief of Police of the
Newport News Police Department,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CA-04-9)


Submitted:   April 1, 2005                 Decided:   April 15, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason L. Diedrich, Appellant Pro Se. Allen Link Jackson, Deputy
City Attorney, Newport News, Virginia; Stanley Graves Barr, Jr.,
Shepherd Dean Wainger, KAUFMAN & CANOLES, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jason L. Diedrich appeals the district court’s order

denying his attorney’s motion to withdraw as counsel and awarding

attorney fees to the City of Newport News.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Diedrich v. City of

Newport News, No. CA-04-9 (E.D. Va. filed Nov. 29, 2004; entered

Nov. 30, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -